IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HEATHER MCDANIELS,                          : No. 574 MAL 2021
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MICHAEL RUTTER,                             :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2022, the Petition for Allowance of Appeal is

DENIED.